Citation Nr: 1241891	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO. 11-05 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for right wrist carpal tunnel syndrome.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to an increased rating in excess of 10 percent for the right femoral osteoid osteoma, to include the issue of whether a separate rating is warranted for a scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran retired in November 2007 after more than 20 years of active duty service with the U.S. Army. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an August 2008 rating decision, the RO granted service connection for right femoral osteoid osteoma assigning a 10 percent rating, effective December 1, 2007. The Veteran did not timely appeal that decision.

A July 2009 rating decision continued the assigned 10 percent rating for right femoral osteoid osteoma.

A review of the Virtual VA paperless claims processing system reflects treatment records dated from March 2003 to September 2012 pertinent to the present appeal.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. With resolution of the doubt in favor of the Veteran, right carpal tunnel syndrome was incurred on active service. 
2. The osteoma of the right femur is manifested by sclerosis and cortical thickening of the distal shaft of the femur with marked knee or hip disability (i.e., instability of the knee from pain and abnormal range of motion for the hip). 

3. The osteoma of the right femur is not manifested by limitation of thigh flexion to 10 degrees, a fracture of the surgical neck of the femur with a false joint, nonunion of the fracture, ankylosis of the hip, or by a shortening of the bones of the lower extremity.

4. The residual biopsy scar of the right femur is manifested by a painful scar on examination.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for right wrist carpal tunnel syndrome are approximated. 38 U.S.C.A. § 1111, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2012).

2. The criteria for a rating of 30 percent for right femoral osteoid osteoma are met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5255 (2012).

3. The criteria for a separate 10 rating for the scar on the femur has been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.

The VCAA duty to notify was satisfied by letters sent to the Veteran dated in January 2009 and July 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided a VA examination for his increased rating claim for the right femoral osteoid osteoma in June 2009 and July 2010. These examinations were thorough and adequate for the purposes of deciding this claim.

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record. Neither the Veteran nor his representative has raised questions about the adequacy of these examinations.

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records (STRs), VA outpatient treatment records, VA examinations, private medical records, lay statements and testimony. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection for Right Wrist Carpal Tunnel Syndrome

The Veteran contends that he has right wrist carpal tunnel syndrome that is etiologically related to service. Specifically, the Veteran stated that his wrist condition was aggravated by numerous push-ups during about two decades of service and his military occupational specialty (MOS) as a mechanic. The Veteran further testified that he started to have wrist pain in 1998. (See November 2011 Form 9 and July 2012 Hearing Transcript).

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012). Service connection many also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

VA regulations provide that compensation will be paid to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability if that disability (a) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (2012).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (Chronic fatigue syndrome, Fibromyalgia, or Irritable bowel syndrome). The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. Id.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The STRs reflect a normal enlistment examination. An October 1987 Report of Medical Examination reflects normal neurologic examination. The corresponding Report of Medical History noted no complaints of neuritis. An October 1996 STR reflects that the Veteran fractured his right hand, which required a splint. He was profiled with limited use of the right arm. A March 1998 Report of Medical History reflects no complaints for a nerve injury. A June 2006 STR noted complaints of numbness or tingling. An August 2006 Report of Medical Examination noted normal neurologic examination.

Post-service treatment records dated from May 2009 to May 2012 reflect diagnosis of and treatment for right wrist carpal tunnel syndrome. May 2009 and June 2009 VA treatment records reflect complaints of wrist pain and tingling. The June 2009 record noted that the Veteran worked as a mechanic and that the symptoms have been going on for 2 to 3 months. He was diagnosed with carpal tunnel syndrome.

A December 2009 VA treatment record noted that the Veteran used wrist braces for his carpal tunnel with no improvement. He worked as a training instructor with mechanical & maintenance work. (See also May 2012 VA treatment record).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

The Veteran's complaints of wrist pain, numbness, and tingling were clearly noted during service. The post-service treatment records show continued complaints of similar symptomatology. The Veteran's military occupational specialty (MOS) is consistent with his report of injury in service (i.e., wrist aggravated from turning wrenches and push-ups). Specifically, personnel records confirm that he was a light wheel vehicle mechanic and that his primary specialty was that of a vehicle maintenance supervisor. (See DD Form 214). Although the Veteran currently works as a mechanic, he has been a civilian for a short period of time, and his basic symptoms appear to have originated in his extensive service.

The Veteran is competent to describe his symptoms and the Board finds this evidence credible and highly probative. Therefore, with resolution of the doubt in favor of the Veteran, his claim of service connection for right wrist carpal tunnel is granted.

Increased Rating for Right Femoral Osteoid Osteoma 

The Veteran asserts that a higher rating is warranted for his right femoral osteoid osteoma.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012). However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2012).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. See Fenderson v. West, 12 Vet App 119 (1999). When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2012). Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2012).

The Veteran is currently rated as 10 percent disabling for the right femoral osteoid osteoma under 38 C.F.R. § 4.71a, Diagnostic Code 5015-5255, effective December 1, 2007.

Diagnostic Code 5015 instructs rating under limitation of motion of affected parts, as degenerative arthritis. Degenerative arthritis is evaluated under Diagnostic Code 5003.

Diagnostic Code 5003 instructs that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Ratings may also be evaluated based on x-ray evidence in the absence of limitation of motion. However, Note (2) to DC 5003 instructs that the 10 and 20 percent ratings based on x-ray findings are not applicable to rating conditions listed under Diagnostic Code 5015.

Diagnostic Code 5255 provides a 20 percent rating for malunion of the femur with moderate knee or hip disability; a 30 percent rating malunion of the femur with marked knee or hip disability; a 60 percent rating for fracture of surgical neck of femur with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace; and a 80 percent rating for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).

Normal range of motion of the hips is from 0 to 125 degrees of flexion and from 0 to 45 degrees of abduction. 38 C.F.R. § 4.71a, Plate II.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

Other relevant diagnostic codes afford ratings as follows. The Rating Schedule provides a maximum rating of 10 percent for extension of the thigh limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251.

The Rating Schedule provides ratings of 10, 20, 30, and 40 percent for flexion of the thigh limited to 45, 30, 20, and 10 degrees, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5252.

Impairment of the thigh is evaluated pursuant to Diagnostic Code 5253, which provides that a 10 percent rating is warranted for limitation of rotation, with an inability to toe out the affected leg more than 15 degrees, and for limitation of adduction, with an inability to cross legs. A 20 percent rating is warranted for limitation of abduction, with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5254, an 80 percent disability rating applies where the Veteran has a flail joint of the hip.

Diagnostic Code 5250 requires ankylosis of the hip. Ankylosis is "mobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86). Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees with slight adduction and abduction warrant a 60 percent evaluation. A 70 percent evaluation is assigned for intermediate ankylosis and extremely unfavorable ankylosis, with the foot not reaching the ground, and the necessity of crutches warrants a 90 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5250. 

A January 2008 Persian Gulf examination reflects complaints of right leg pain that was intermittent in nature. He was diagnosed with a benign tumor. 

A March 2009 written statement from Dr. M. E. stated that the Veteran was treated for osteoid osteoma of his right femoral shaft and had repeated visits, to include a medical board evaluation, for chronic pain. He was treated with NSAIDs and narcotics.

During a June 2009 VA examination, the Veteran reported his pain had increased in the right distal femur since his previous examination, radiating to the right knee affecting mobility. He described the pain as aggravating with prolonged standing and lying down, and the intensity of the pain caused occasional instability in the right knee. The Veteran reported no locking or swelling of the knee and denied having further surgery or orthopedic treatment other than initial biopsy. He stated that his usual occupation as a mechanics training instructor at Fort Jackson was affected in increasing difficulty standing for prolonged periods. The Veteran further stated that his daily activities of living were affected including an inability to do yard work, difficulty showering and walking stairs because the pain was constant, severe, with no distinct flare-ups. 

Upon physical examination, the Veteran did not use assistive devices. There was moderate tenderness at the medial right thigh. There was no bony deformity, erythema, swelling, or warmth to touch. The right knee range of motion was 0 degrees of full extension to 90 degrees of flexion with pain throughout. Following repetitive use, no additional limitation was noted by pain, fatigue, weakness, or lack of endurance. The examiner noted there was no crepitus and there was no noted instability. The x-rays of November 4, 2007 show sclerosis and cortical thickening involving the distal shaft of the femur, and the area of abnormality was approximately 12 cm in length. There was a well-healed scar approximately 3 cm x 0.5 cm from prior biopsy with moderate tenderness. The examiner confirmed a diagnosis of right femur osteoid osteoma.

A July 2010 VA examination reflects complaints of constant pain, (8 representative of the most serious level on a 10 scale) distal right-sided pain aggravated by standing and lying down. He took Naprosyn several times a day with temporary relief. Pain radiated to the right knee and occasionally fell as a result of instability due to pain. He used a cane. Physical therapy did not help with the pain. And, surgery was no longer an option due to high risk of residual bone weakness and instability due to the size of the lesion. His functional impairment consisted of difficulty standing for prolonged periods of time, running, and lifting. With regard to daily living, he continued to have difficulty with intimacy with his wife, difficulty showering, and walking stairs, inability to do yard work, and difficulty driving. Flare-ups of pain occurred daily after being on his feet. There were no symptoms of active current bone infection. There were no constitutional symptoms of bone disease. 

Upon physical examination, there was a well-healed scar approximately 3 cm x 0.5 cm scar from prior biopsy on the distal, medial right thigh. The scar had moderate point tenderness. There was no bone deformity, erythema, warmth to touch, or swelling. The range of motion of the right knee was from 0 degrees of full extension to 70 degrees of flexion with end-of-range pain. There was no ligamentous laxity in any direction. The VA examiner noted that the right femur x-ray dated in December 2009 showed cortical thickening and sclerosis involving the distal shaft of the right femur, radiographically unchanged from the prior radiograms of the right femur dated December 4, 2007.

An October 2010 VA treatment record noted that the Veteran had negative right and left hip joint tenderness. Negative left SI joint tenderness, positive right SI joint tenderness, negative Patrick's test-left, positive Patrick's test-right, abnormal range of motion of the hips. Muscle strength was 5/5 for the right and left hips and knees.

A March 2011 VA treatment record noted that the Veteran was prescribed, in part, methocarbamol for pain.

An April 2011 VA treatment record noted negative right hip joint tenderness, negative left hip joint tenderness, negative bilateral SI join tenderness and Patrick sign. Muscle strength for the right and left hips and knees was 5/5.

In January 2012, the Veteran testified that he had no swelling, but had chronic pain and instability of the knee, as indicated on page 7 of the hearing transcript. 

A rating of 30 percent for the right femoral osteoid osteoma is approximated. The osteoma of the right femur is manifested by sclerosis and cortical thickening of the distal shaft of the femur with marked knee or hip disability (i.e., instability of the knee and abnormal range of motion for the hip). The Veteran wore a brace and used a cane. The primary component of the Veteran's claim for an increased rating is substantial and continuous pain (i.e., which causes his knee to give out, ect). When it considers rating a disability under a Diagnostic Code provision which contemplates limitation of motion the Board also recognizes its duty to consider the extent to which a joint may be subject to additional functional loss because of pain on motion or use. 38 C.F.R. § 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995). In increasing the Veteran's rating, the Board has considered his functional limitations due to pain and reduction of motion. Moreover, the June 2009 VA examiner stated that there was no additional limitation from pain, fatigue, weakness, or lack of endurance. In sum, the overall manifestations of the Veteran's right lower extremity disability have been considered fully in finding of marked disability as required for a 30 percent rating under Diagnostic Code 5255.

There is no medical evidence of impairment of the femur due to non-union (which would warrant an 80 percent rating) or fracture with false joint (60 percent). Similarly, as there is no medical evidence, or lay assertions of ankylosis of the hip or flail hip joint, higher ratings under Diagnostic Codes 5250 and 5254 do not apply to the facts of this case (70, 80, and 90 percents).

The Board also considered whether a rating higher than 30 percent is warranted under other Diagnostic Codes 5260, 5261, and 5257. However, separate ratings for limited of motion of flexion and extension are not warranted. There is no evidence of extension limited to 30 degrees under Diagnostic Code 5261. A 30 percent rating is the maximum rating under Diagnostic Codes 5257 and 5260.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's description of tenderness at the site of the scar is competent and credible evidence and the VA examiner's reference to tenderness is sufficient verification of the accuracy of the Veteran's statement to constitute a finding of a painful scar on examination under Diagnostic Code 7804, warranting a separate 10 percent rating.

The disability has been no more than 30 percent disabling since May 2008, a year prior to the receipt of the claim in May 2009 for a higher rating, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date. Hart, supra. 

A referral of this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right femoral osteoid osteoma is unnecessary. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2012), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board. If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above. The Veteran's right femur disability was applied to the applicable rating criteria and case law. Although the applicable criteria provide for a higher rating, the Board fully explained why the higher rating was not warranted. Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right femur disability picture includes exceptional factors. Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for right wrist carpal tunnel syndrome is granted.

An increased rating of 30 percent for right femoral osteoid osteoma is granted, subject to the law and regulations, governing the award of a monetary benefit.

An initial 10 percent rating for the scar on the right leg, a residual of the biopsy of the right femur, is granted, subject to the law and regulations, governing the award of a monetary benefit.


REMAND

The Veteran asserts that he has a fatigue disorder that was caused by military service. He had symptoms of restless nights and snoring. He stated that he was prescribed sleep medication for these symptoms. (See November 2011 Form 9). He reports that he was diagnosed with a sleeping disorder approximately two years after service. (See November 2011 Form 9 and July 2012 Hearing Transcript).

STRs reflect no evidence of sleep apnea on active duty. Medical records dated March 2010 reflect a diagnosis of sleep apnea following a sleep study. A May 2010 VA treatment record noted that the Veteran reported that his private physician had diagnosed him with sleep apnea and he wanted a CPAP machine from the VA. The Veteran was given a provisional diagnosis of moderate sleep disordered breathing.

A November 2011 written statement from the Veteran's spouse stated that he snored excessively prior to using the CPAP machine and had excessive fatigue prior to his diagnosis. 

The Veteran has not been afforded an opportunity for a VA medical examination with respect to his claim. VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) to resolve diagnosis(es) and etiology.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. Bell v. Derwinski, 2 Vet. App. 611 (1992).






Accordingly, the case is REMANDED for the following action:

1. After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility. All records and/or responses received should be associated with the claims folder. If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examinations:

      a. An examination, to ascertain: 

i. Whether the Veteran has sleep apnea that was caused or aggravated by any incident of active military service.

ii. The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the questions: 

DOES THE VETERAN HAVE SLEEP APNEA THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, TO ALSO INCLUDE WHETHER SLEEP APNEA WAS MANIFESTED WITHIN ONE YEAR AFTER DISCHARGE FROM SERVICE. 

iii. The examiner's attention is called to the following:

(a) The Veteran asserts that he has had fatigue during and since in service. He had symptoms of restless nights and snoring. He stated that he was prescribed sleep medication for these symptoms and that he was essentially treated for the symptoms, but not "worked up" for a proper diagnosis. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

iv. The examiner must take a complete history from the Veteran as to the onset, nature and progression of symptomatology related to his sleep apnea. If there is a medical basis to support or doubt the history provided by the Veteran regarding his sleep apnea, the examiner must state this, with a fully reasoned explanation.

3. The RO/AMC should conduct any other appropriate examination and development it deems necessary. Then readjudicate the claim of service connection for sleep apnea. THE RO'S ATTENTION IS CALLED TO THOSE PROVISIONS OF REGULATION PERTAINING TO UNDIAGNOSED ILLNESS, SPECIFICALLY 38 C.F.R. §§ 3.317, as to chronic fatiguge syndrome and undiagnosed sleep disturbances.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


